Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Muttaqin F. Abdullah appeals the district court’s order adopting, the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1988 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Abdullah v. Finney, No. 3:16-cv-01276-JFA (D.S.C. filed Sept. 13, and entered Sept. 14, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argu-ment would not aid the decisional process.
AFFIRMED